FOURNET, Chief Justice.
The only issue involved in this appeal • — whether the police jury ordinance under which the defendant was charged, which was adopted under the authority of Act 17 of the First Extra Session of 1935, as amended (commonly referred to as The Local Option Law), and prohibits the possession, handling, and transportation for sale in Grant Parish of intoxicating liquors having a content of more than 6% of alcohol, was repealed by the adoption of the Revised Statutes of 1950, LSA-R.S., which made no particular provision for the continuance of such ordinances — was decided adversely to the contention of the appellant in the case of State v. Bradford, 220 La. 1, 56 So.2d 145, which is now final. This decision is controlling in the instant case.
The conviction and sentence are affirmed.